                         Case 1:21-cv-00022-JRH-BKE Document 12 Filed 08/16/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  TRIVAR MARQUETTE SCRIVEN,

                             Petitioner,                                           AMENDED
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 1:21-022
                                                                                                     (Formerly CR 1:19-111)
                  UNITED STATES OF AMERICA,

                             Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of August 13, 2021, the Report and Recommendation of

                    the Magistrate Judge is ADOPTED as the opinion of the Court, Respondent's Motion to Dismiss

                    is GRANTED, Petitioner's motion filed pursuant to 28 U.S.C. § 2255 is DENIED, and Petitioner

                    is DENIED a COA in this case. Therefore, Petitioner is not entitled to appeal in forma pauperis.

                    Judgment is entered in favor of the Respondent, and this civil action stands CLOSED.




           08/16/2021                                                          John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By)) Deputy
                                                                               (B    D   t Clerk
                                                                                            Cl k
GAS Rev 10/2020
